EXHIBIT AGREEMENT (“Agreement”) entered into the 14th day of April, 2010, by and among EMERGING VISION INC. (“EVI”), a New York corporation having an address at 520 Eighth Avenue - 23rd Floor, New York, New York 11530; INSIGHT IPA OF NEW YORK, INC. (“Insight IPA”), and INSIGHT MANAGED VISION CARE (“Insight Vision Care” and, together with Insight IPA, (“Insight”), each having an address at 520 Eighth Avenue - 23rd Floor, New York 11530; and VISION WORLD, LLC (“Vision World”) a Delaware limited liability company having an address at 520 Eighth Avenue - 9th Floor, New York, New York 10018.For purposes of this Agreement, whenever the term “Party” is used herein, and unless otherwise indicated, EVI and Insight will be deemed to be a single Party and Vision World will be deemed to be a single Party. W I T N E S S E T H: WHEREAS, EVI owns and operates and grants franchises to third parties to own and operate retail optical stores doing business under the names Sterling Optical, Site For Sore Eyes and various other authorized names; and WHEREAS, Insight IPA is a wholly owned subsidiary of EVI, and Insight Vision Care is a division of EVI; and WHEREAS, Insight IPA and Insight Vision Care were each established (i) to enter into provider agreements with franchisees and operators of EVI stores; and (ii) to enter into contracts with third party organizations pursuant to which the providers would provide specified eye care services to members of such organization; and WHEREAS, Vision World is in the business of soliciting and administrating third party eye care benefit programs with third party organizations, pursuant to which members of such third party organizations may obtain certain eye care services with authorized Vision
